DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 03 November 2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US Patent Application Publication 2015/0283041).
Benn et al. discloses compositions useful for relaxing or straightening hair which comprise a starch and an acrylic polymer (abstract).  Examples disclosed in table 1 are aqueous, and have 3.05 or 10 wt% corn starch and 1.00 wt% of an acrylates crosspolymer (which reads upon the acrylates copolymer instantly recited).  The ratios in the examples are thus 1:3.05 or 1:10, which does not reads upon the ratio in the now amended instant claims. However, the amount of the two ingredients can be more broadly within the ranges of 1 to 12 wt% for the starch and from 0.5 to 5 wt% for the acrylic polymer (claim 1), and these ranges provide for an overlapping range of ratios with the ratio instantly recited. And in cases involving overlapping ranges, where the instantly prima facie case of obviousness exists.  See MPEP 2144.05.
	Instant claim 1 also recites three properties for the composition (have a Young’s modulus above 150 MPa; an elongation at break of from about 15% to about 300%; and a moisture uptake of less than 10%). Benn et al. is silent as to these features. However, the mixture of polymers disclosed by Benn et al. would provide for such properties. The instant specification states that the non-polyurethane polymers provide for such performance and properties (paragraphs [25-29]), and the ratio is what is important. And as shown in the specification, (example 1) the ratio as claimed and as present in the examples of Benn et al. meet these requirements.  No other features are stated as needed beyond the ratio of these polymers in the examples, and thus as Benn et al. has the same ingredients in the ratios taught, the compositions disclosed by Benn et al. would have the same properties.

Response to Arguments
The Applicant argues that the rejection over Benn et al. is not proper as Benn et al. does not teach the ratio of the now amended claims. The Examiner acknowledges the arguments presented, but does not consider them persuasive. While Benn et al. does not teach the ratio instantly recited (and thus does not anticipate the claims) the claims are considered prima facie obvious in view of Benn et al. for the reasons put forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 



/Brian Gulledge/Primary Examiner, Art Unit 1612